 

Exhibit 10.3

 

TERM LOAN NOTE

 

$9,500,000.00 October 18, 2016

 

FOR VALUE RECEIVED and intending to be legally bound, the undersigned, A. D.
COMPUTER CORPORATION, a Pennsylvania corporation, and PAYROLL TAX FILING
SERVICES, INC., a Pennsylvania corporation (individually and collectively,
jointly and severally, the “Borrower”), promises to pay, in lawful money of the
United States of America, to the order of LHLJ, INC. (“Lender”), at the address
set forth in Section 9.8 of the Loan Agreement, the original principal sum of
Nine Million Five Hundred Thousand and 00/100 Dollars ($9,500,000) under the
Term Loan established pursuant to the provisions of that certain Loan and
Security Agreement, of even date herewith, by and among Borrower, Guarantors and
Lender (as it may be supplemented, restated, superseded, amended or replaced
from time to time, the “Loan Agreement”). All capitalized terms used herein
without further definition shall have the respective meanings ascribed thereto
in the Loan Agreement.

 

The principal balance of the Term Loan shall be paid in accordance with the
terms of the Loan Agreement. Borrower further agrees to pay interest on the
outstanding principal balance hereunder from time to time at the per annum rates
set forth in the Loan Agreement. Interest shall be calculated on the basis of a
year of 360 days but charged for the actual number of days elapsed, and shall be
due and payable as set forth in the Loan Agreement.

 

This Term Loan Note is that certain Term Loan Note referred to in the Loan
Agreement.

 

If an Event of Default occurs and is continuing under the Loan Agreement, the
unpaid principal balance of this Term Loan Note along with all accrued and
unpaid interest and unpaid Expenses shall become, or may be declared,
immediately due and payable as provided in the Loan Agreement. The obligations
evidenced by this Term Loan Note are secured by the Collateral.

 

This Term Loan Note may be prepaid only in accordance with the terms and
conditions of the Loan Agreement.

 

Borrower hereby waives protest, demand, notice of nonpayment and all other
notices in connection with the delivery, acceptance, performance or enforcement
of this Term Loan Note.

 

This Term Loan Note shall be governed by and construed in accordance with the
substantive laws of the Commonwealth of Pennsylvania. The provisions of this
Term Loan Note are to be deemed severable and the invalidity or unenforceability
of any provision shall not affect or impair the remaining provisions of this
Term Loan Note which shall continue in full force and effect. No modification
hereof shall be binding or enforceable against Lender unless approved in writing
by Lender.

 

BORROWER (AND LENDER BY ITS ACCEPTANCE HEREOF) HEREBY WAIVES ANY AND ALL RIGHTS
IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION, PROCEEDING OR
COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING OUT OF
ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO ANY
PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE, FORBEARANCE,
WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED HEREUNDER OR UNDER THE
LOAN DOCUMENTS.

 

 

 

 

THE FOLLOWING SETS FORTH A WARRANT OF AUTHORITY FOR ANY ATTORNEY TO CONFESS
JUDGMENT AGAINST BORROWER. IN GRANTING THIS WARRANT OF ATTORNEY TO CONFESS
JUDGMENT AGAINST BORROWER, BORROWER, FOLLOWING CONSULTATION WITH (OR DECISION
NOT TO CONSULT WITH) SEPARATE COUNSEL FOR BORROWER, AND WITH KNOWLEDGE OF THE
LEGAL EFFECT HEREOF, HEREBY WAIVES ANY AND ALL RIGHTS BORROWER HAS, OR MAY HAVE,
TO PRIOR NOTICE AND AN OPPORTUNITY FOR HEARING BEFORE ENTRY OF JUDGMENT UNDER
THE CONSTITUTIONS AND LAWS OF THE UNITED STATES AND THE COMMONWEALTH OF
PENNSYLVANIA. BORROWER ACKNOWLEDGES THAT PURSUANT TO THIS WARRANT OF ATTORNEY,
LENDER IS AUTHORIZED TO ENTER A JUDGMENT AGAINST BORROWER WHICH WILL GIVE LENDER
A LIEN AGAINST REAL PROPERTY AND WHICH MAY PERMIT LENDER TO, UTILIZING THE POWER
OF STATE GOVERNMENT, SEIZE PERSONAL PROPERTY INCLUDING BORROWER'S DEPOSIT
ACCOUNTS. BORROWER SPECIFICALLY ACKNOWLEDGES THAT LENDER HAS RELIED ON THIS
WARRANT OF ATTORNEY IN GRANTING THE FINANCIAL ACCOMMODATIONS DESCRIBED HEREIN.

 

BORROWER HEREBY EMPOWERS ANY CLERK, OR ATTORNEY OF ANY COURT OF RECORD TO APPEAR
FOR BORROWER AFTER ANY EVENT OF DEFAULT IN ANY AND ALL ACTIONS WHICH MAY BE
BROUGHT HEREUNDER IN THE COMMONWEALTH OF PENNSYLVANIA OR ELSEWHERE AND CONFESS
JUDGMENT AGAINST BORROWER FOR ALL, OR ANY PART OF, THE UNPAID PRINCIPAL BALANCE
HEREUNDER AND ACCRUED INTEREST, TOGETHER WITH OTHER EXPENSES INCURRED IN
CONNECTION THEREWITH AND ATTORNEYS’ FEES OF FIFTEEN PERCENT (15%) OF THE AMOUNT
DUE ON THIS REVOLVING CREDIT NOTE, BUT IN NO EVENT LESS THAN THREE THOUSAND
DOLLARS ($3,000), AND FOR SUCH PURPOSE THE ORIGINAL OR ANY PHOTOCOPY OF THIS
TERM LOAN NOTE AND AN AFFIDAVIT OF LENDER OR LENDER'S COUNSEL AVERRING TO THE
EVENT OF DEFAULT SHALL BE A GOOD AND SUFFICIENT WARRANT OF ATTORNEY. SUCH
AUTHORIZATION SHALL NOT BE EXHAUSTED BY ONE EXERCISE THEREOF, BUT JUDGMENT MAY
BE CONFESSED AS AFORESAID FROM TIME TO TIME. BORROWER HEREBY WAIVES ALL ERRORS
AND RIGHTS OF APPEAL, AS WELL AS RIGHTS TO STAY OF EXECUTION AND EXEMPTION OF
PROPERTY, IN ANY ACTION TO ENFORCE ITS LIABILITY HEREON.

 

 

 

 

BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT BORROWER’S REASONABLE EXPECTATION
WITH RESPECT TO THE AUTHORIZATION GRANTED PURSUANT TO ANY WARRANT OF ATTORNEY OR
POWER OF ATTORNEY HEREUNDER, IS THAT LENDER OR ITS ATTORNEY MAY CONFESS JUDGMENT
AS SET FORTH HEREIN, SEEK TO FORECLOSE ON COLLATERAL AND TAKE ALL OTHER ACTIONS
WITH RESPECT TO THE EXERCISE OF LENDER'S RIGHTS HEREUNDER.  BORROWER HEREBY
WAIVES ALL OTHER DUTIES OF LENDER THAT MAY ARISE UNDER 20 PA. C.S.A. §5601.3(b).
BORROWER HEREBY REMISES, RELEASES, AND FOREVER DISCHARGES, AND WAIVES ALL
CLAIMS, CAUSES OF ACTION AND ANY OTHER RIGHTS AGAINST, TD BANK, N.A. AND ITS
PREDECESSORS, LEGAL REPRESENTATIVES, PAST AND PRESENT PARENT COMPANIES,
SUBSIDIARIES, AGENTS, EMPLOYEES, SERVANTS, INSURERS, ATTORNEYS, OFFICERS,
DIRECTORS, STOCKHOLDERS, AFFILIATES, AFFILIATE COUNTERPARTIES, SUCCESSORS IN
INTEREST, AND ASSIGNS  OF AND FROM ANY AND ALL CLAIMS, DEMANDS, DAMAGES, FEES,
AND COSTS, SUMS OF MONEY, RIGHTS, CAUSES OF ACTIONS, OBLIGATIONS AND LIABILITIES
OF ANY KIND OR NATURE WHATSOEVER INCLUDING ATTORNEYS’ FEES, ARISING UNDER OR
RELATING TO ANY DUTIES OF AN AGENT UNDER 20 PA. C.S.A. §5601.3 OR OTHERWISE.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Borrower has
executed these presents the day and year first above written.

 

  A. D. COMPUTER CORPORATION         By: /s/Gregory M. Krzemien   Name: Gregory
M. Krzemien   Title: Chief Financial Officer         PAYROLL TAX FILING
SERVICES, INC.         By: /s/Gregory M. Krzemien   Name: Gregory M. Krzemien  
Title: Chief Financial Officer

 

[NOTARY PAGES FOLLOW]

 

 

 

 

COMMONWEALTH OF PENNSYLVANIA   )   )  ss.: COUNTY OF LEHIGH )

 

On this, this 18 day of October, 2016, before me, the undersigned officer,
personally appeared Gregory M. Krzemien, who acknowledged himself to be the
Chief Financial Officer of A. D. COMPUTER CORPORATION, a Pennsylvania
corporation, and that he, as such Chief Financial Officer, executed the
foregoing instrument for the purposes therein contained by signing the name of
the corporation, being authorized so to do, and received a true and correct copy
of this instrument and of all other documents referred to therein.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

  /s/ Lisa J. Sell   Notary Public   My Commission Expires: 8/26/2019

 

COMMONWEALTH OF PENNSYLVANIA   )   )  ss.: COUNTY OF LEHIGH )

 

On this, this 18th day of October, 2016, before me, the undersigned officer,
personally appeared Gregory M. Krzemien, who acknowledged himself to be the
Chief Financial Officer of PAYROLL TAX FILING SERVICES, INC., a Pennsylvania
corporation, and that he, as such Chief Financial Officer, executed the
foregoing instrument for the purposes therein contained by signing the name of
the corporation, being authorized so to do, and received a true and correct copy
of this instrument and of all other documents referred to therein.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

  /s/ Lisa J. Sell [   Notary Public     My Commission Expires: 8/26/2019  

 

 

 